Case: 2:18-cv-00736-MHW-EPD Doc #: 140 Filed: 10/26/20 Page: 1 of 5 PAGEID #: 2620




                          THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
 SNYDER-HILL, et al.,                     )                Case No. 2:18-cv-00736
                                          )
             Plaintiffs,                  )                Judge Michael H. Watson
                                          )
 v.                                       )                Chief Magistrate Judge Elizabeth P.
                                          )                Deavers
 THE OHIO STATE UNIVERSITY,               )
                                          )
             Defendant.                   )
 ________________________________________ )

            DEFENDANT THE OHIO STATE UNIVERSITY’S RESPONSE TO
              PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Plaintiffs’ second notice of supplemental authority (Doc. 135) supports Ohio State’s

 position that plaintiffs’ Title IX claims are barred by the statute of limitations. The District of

 Alaska’s decision in Dutchuk v. Yesner, No. 3:19-CV-0136-HRH, 2020 WL 5752848 (D. Alaska

 Sept. 25, 2020) held that the plaintiffs’ “traditional or post-reporting Title IX claims” were

 barred by the two-year statute of limitations. Id. at *1-*2. *5.

        As plaintiffs’ notice concedes, Dutchuk’s partial denial of the motion to dismiss on

 statute of limitations grounds was expressly limited to “heightened risk”/“pre-harassment” Title

 IX claims. Plaintiffs omit from their notice, however, that the primary authority relied upon by

 the district judge in Dutchuk—the Western District of Texas’s decision in Hernandez v. Baylor

 Univ., 274 F. Supp. 3d 602 (W.D. Tex. 2017), which plaintiffs also cited repeatedly in their

 opposition brief to Ohio State’s pending motion to dismiss—was recently abrogated by the Fifth

 Circuit Court of Appeals. On September 10, 2020, the Fifth Circuit expressly held: “We have

 never recognized or adopted a Title IX theory of liability based on a general ‘heightened risk’

 of sex discrimination, and we decline to do so.” Poloceno v. Dallas Indep. Sch. Dist., No. 20-

 10098, 2020 WL 5494511, at *3 (5th Cir. Sept. 10, 2020) (emphasis added). Poloceno also
Case: 2:18-cv-00736-MHW-EPD Doc #: 140 Filed: 10/26/20 Page: 2 of 5 PAGEID #: 2621




 distinguished other courts’ recognition of Title IX “heightened risk” claims on the ground that

 such courts “limit this theory of liability to contexts in which students committed sexual assault

 on other students, circumstances not present here.” Id. (emphasis added).

        Poloceno is consistent with Ohio State’s pending motion to dismiss and supporting reply

 brief, which assert that neither the text of Title IX itself nor the Supreme Court, the Sixth Circuit,

 or the Southern District of Ohio have ever recognized a Title IX “heightened risk” claim. See

 MTD (Doc. 128) at 5 n.2; Reply ISO MTD (Doc. 135) at 15 n.6. Plaintiffs here cannot assert

 such a claim against Ohio State because the alleged sexual abuse was committed by an employee

 (Strauss), not by a student. See Poloceno, 2020 WL 5494511, at *3 (stating courts “that

 recognize the ‘heightened risk’ analysis limit this theory of liability to contexts in which students

 committed sexual assault on other students, circumstances not present here.”); Baylor, 274 F.

 Supp. 3d at 617 (suggesting that the Title IX claims would have been dismissed as barred by the

 expiration of the statute of limitations on the basis of King-White v. Humble Indep. Sch. Dist.,

 803 F.3d 754 (5th Cir. 2015) if the abuse had been employee-on-student, rather than student-on-

 student).

        Further, plaintiff’s second supplemental authority does not change that plaintiffs’ claims

 here are barred by the statute of limitations. No court which has recognized a “heightened risk”

 claim under Title IX has held that special accrual principles apply to such a claim for purposes

 of the statute of limitations. As discussed repeatedly throughout Ohio State’s motion to dismiss

 briefing, each plaintiff’s Title IX claims accrued at the time of the abuse, and both the Supreme

 Court and the Sixth Circuit have warned that the discovery accrual rule should not apply to

 claims brought pursuant to federal statutes unless the text of such statutes expressly mandate it—

 which Title IX does not. See MTD (Doc. 128) at 7-12, 18; Reply ISO MTD (Doc. 135) at 6-7.



                                                   2
Case: 2:18-cv-00736-MHW-EPD Doc #: 140 Filed: 10/26/20 Page: 3 of 5 PAGEID #: 2622




         In further supplementation of authority, however, since Ohio State filed its motion to

 dismiss, numerous additional courts have dismissed, or affirmed dismissals of, Title IX claims

 pursuant to Fed. R. Civ. P. 12(b)(6) as barred by the statute of limitations, including for example:

         1. Choi v. Reed Inst., 822 F. App’x 572, 576 (9th Cir. 2020) (Title IX claim arising from
            sexual harassment of male student by his female professor was time-barred, and
            equitable tolling and equitable estoppel did not apply).

         2. Ikedilo v. Statter, No. 19-CV-9967 (RA), 2020 WL 5849049, at *7 (S.D.N.Y. Sept.
            30, 2020) (Title IX claims based on “acts” occurring three years prior to the
            complaint were time-barred).

         3. Washington v. Univ. of Maryland, E. Shore, No. CV RDB-19-2788, 2020 WL
            5747199, at *1, *5 (D. Md. Sept. 24, 2020) (Title IX claims arising from sexual
            harassment by her supervisor were barred by two-year statute of limitations).

         4. Doe v. Colorado Cmty. Coll. Sys., No. 18-CV-1068-WJM-NRN, 2020 WL 5320810,
            at *1 (D. Colo. Sept. 4, 2020) (stating “[t]he Court previously dismissed the Title IX
            and § 1983 claims with prejudice because they were barred by the statute of
            limitations”).

         5. Mazza v. Tarleton State Univ.-Waco, No. 619CV00373ADAJCM, 2020 WL
            5997049, at **3-4 (W.D. Tex. Aug. 20, 2020) (Title IX claims arising from student’s
            expulsion from school based on his gender and mental disabilities were barred by
            two-year statute of limitations because even though the school’s decision to expel was
            not “final” more than two years before the student sued, the student had “sufficient
            awareness of injury” at that time to trigger the accrual of his Title IX claims), report
            and recommendation adopted, No. 6-19-CV-00373-ADA, 2020 WL 5984060 (W.D.
            Tex. Oct. 8, 2020).

         6. Burke v. Basil, No. SACV20635JVSJDEX, 2020 WL 4435138, at *8 (C.D. Cal. July
            23, 2020) (Title IX claims were barred by two-year statute of limitations because the
            plaintiff “would have had reason to discover a cause of action against [the school
            district] or suspect a factual basis for such a claim” more than two years before he
            sued and thus “cannot benefit from the delayed discovery rule”).

         For the above reasons, Dutchuk, the Fifth Circuit’s September 10, 2020 decision in

 Poloceno, and the additional cases cited above reaffirm that plaintiffs’ Title IX claims, regardless

 of how plaintiffs attempt to characterize them, accrued at the time of the abuse and are barred by

 the statute of limitations.



                                                  3
Case: 2:18-cv-00736-MHW-EPD Doc #: 140 Filed: 10/26/20 Page: 4 of 5 PAGEID #: 2623




                                     Respectfully submitted,

                                     DAVID A. YOST
                                     ATTORNEY GENERAL OF OHIO

                               By:   /s/ Michael H. Carpenter
                                     Michael H. Carpenter (0015733) (Trial Attorney)
                                     Timothy R. Bricker (0061872)
                                     David J. Barthel (0079307)
                                     CARPENTER LIPPS AND LELAND LLP
                                     280 Plaza, Suite 1300
                                     280 North High Street
                                     Columbus, OH 43215
                                     E-mail:carpenter@carpenterlipps.com
                                            bricker@carpenterlipps.com
                                            barthel@carpenterlipps.com

                                     Special Counsel for Defendant
                                     The Ohio State University




                                        4
Case: 2:18-cv-00736-MHW-EPD Doc #: 140 Filed: 10/26/20 Page: 5 of 5 PAGEID #: 2624




                                CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing was filed electronically on October 26, 2020. Notice

 was sent by operation of the Court’s electronic filing system to all other counsel who have

 entered an appearance and any parties who have entered an appearance through counsel. The

 parties may access this filing through the Court’s ECF system.




                                             /s/ Michael H. Carpenter
                                             Trial Attorney for
                                             Defendant The Ohio State University




                                                 5
